Case 2:19-cr-00234-JLR Document 21-1 Filed 02/03/20 Page 1 of 1

THE HONORABLE JAMES L. ROBART
MAGISTRATE JUDGE MARY ALICE THEILER

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-234JLR
)
Plaintiff, ) \ 1)
)-PROPOSED} ORDER [A
v. ) GRANTING SECOND |

) STIPULATED MOTION TO
ELDER ALDABERTO CACERES-COELLO, ) EXTEND INDICTMENT
) DEADLINE
Defendant. )
)
)

 

 

 

THE COURT has considered the stipulated motion to extend the indictment
deadline in this matter, Mr. Caceres Coello’s waiver, and the record in this case. The
Court finds that it would be unreasonable to require the filing of an indictment within
the period required by statute and the prior extension because of the need for further
investigation, research, and advising of Mr. Caceres Coello, and the interest of justice is
served by granting an extension to afford counsel reasonable time necessary for
effective preparation and advising Mr. Caceres Coello.

IT IS ORDERED that the date on or before an indictment must be filed is
extended to March 8, 2020.

DONE this & day of February, 2020-—~_

ae VARAL LQ. SQ Ke

DISTRICT JUDGE JAMES L. ROBART
MAGISTRATE JUDGE MARY ALICE THEILER
UNITED STATES. DISTRICT COURT

 

Presented by:

s/ Vanessa Pai-Thompson

Attorney for Elder Caceres Coello

FEDERAL PUBLIC DEFENDER
1601 Fifth Avenue, Suite 700

Seattle, Washington 98101
(206) 553-1100

(PROPOSED) ORDER GRANTING SECOND
STIPULATED MOTION TO EXTEND
INDICTMENT DEADLINE

(USA v. Caceres-Coello; CR19-243JLR) - 1

 
